DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 are pending.  Claims 10-17 are the subject of this NON-FINAL Office Action.  Claims 1-9 and 18-19 are withdrawn.  This is the first action on the merits.

Procedural History – Loss of First Action Interview Pilot Program (FAI)
Applicants applied for FAI on 08/21/2019, but FAI is withdrawn because Applicant elected with traverse in the reply filed on 08/03/2021 as explained below.  See 1367 OG 42, available at https://www.uspto.gov/web/offices/com/sol/og/2011/week23/TOC.htm#ref11 (“the applicant must make an election without traverse or withdraw the application from the pilot program”).

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) and with traverse of the species of “motorized feeder” of paragraph 0037 of the specification, “quantification and tracking module” of paragraph 0040 of the specification and device with dryer and heater in the reply filed on 08/03/2021 is acknowledged.  First, the election of dryer and heater is withdrawn.  As to the other species elections, Applicants argue that “that the Office erred in suggesting that the “rotary assembly with wheel as in claim 6” is directed to the feeder (the first module), whereas claim 6 and the instant specification make it clear that the rotary assembly is directed 
Therefore, claims 1-9 and 18-19 are withdrawn because claim 1 is directed to the species of “quantification and tracking module” paragraph 0041, not paragraph 0040.

Claim Interpretations
As to the preamble language “[a] modular device adapted to mechanically couple to an additive manufacturing printer,” this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  The body of independent claim 10 only set forth wheels in a channel; and dependent claims recite generic bearings, motorized feeder, drying element and coating element.  None of these components of the claimed device are specific to any particular “modular device” intended “to mechanically couple to an additive manufacturing printer.
In addition, neither the specification nor claims define modular; thus, the Office follows the common meaning: “of, relating to, or based on a module or a modulus” or “constructed with standardized units or dimensions for flexibility and variety.”  Merriam-Webster, definition 
The elected “quantification and tracking module” of paragraph 0040 is “counter 12 (also referred to as a tracking and quantification module)” which comprises two wheels.
The following items are not included within/on the “modular device” and any description of their intended use with the device is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”  (See MPEP § 2114(II)):
“additive manufacturing printer”
Filament
Reel
Extruder; and
Coating.
	Finally, the specification broadly explains that the “drying element” can be a heater, dryer, blower, recirculating air, etc. (para. 004, for example); and the “coating element” can be spray nozzle, utilizes film evaporation, laser-assisted deposition, or any other methods to provide coating for filament such as paint, ink, etc. (para. 0039, for example).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 15-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BIENZOBAS SAFFIE (US 2016/0229122; hereinafter “BS”).
	As to claim 10, BS teaches a filament device comprising “a quantification and tracking module” with channel/housing 605 and “rotary assembly”/wheels 610 within channel/housing (Fig. 6 and para. 0042).
	As to claim 11, BS teaches gap between wheels smaller than height of channel (Fig. 6).
	As to claim 12, BS teaches wheel 610 can rotate both directions (Fig. 6).  It is also noted that all wheels are capable of rotating both directions as this is in the very nature of a wheel.
	As to claim 15, BS teaches drying element 630 (Fig. 6).
	As to claims 16-17, BS teaches coating element 725/825 with reservoir (Figs. 7-8).

Claims 10-12 and 14-15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SHARMA (US 2019/0283330, effective filing 03/16/2018).
	As to claim 10, SHARMA teaches a filament counting device (paras. 0022, 0033, for example) comprising “a quantification and tracking module” with channel/housing 605 and “rotary assembly”/wheels 610 within channel/housing (Figs. 2A-B).
	As to claim 11, SHARMA teaches gap between wheels smaller than height of channel (Fig. 2).
	As to claim 12, SHARMA teaches wheel 610 can rotate both directions (Fig. 2 and paras. 
	As to claim 14, SHARMA teaches motorized reel feeder (paras. 0026, 0029, 0040, 0041, 0044, 0045, 0048).
	As to claim 15, SHARMA teaches drying element (heater; para. 0020-21, 0029, 0044, 0050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over BS or SHARMA, in view of COHEN (US 10254499, effective filing 08/05/2016).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar bearings for the wheels of BS and SHARMA to allow smooth rolling with a reasonable expectation of success.
As to claim 10, BS and SHARMA teach the elements of these claims as explained above.
	Neither BS nor SHARMA explicitly teach wheel bearings.
	However, COHEN demonstrates that ball bearings for roller/wheels were routinely used in the art.  CHOEN teaches ball bearings for rollers that move filaments that allows passive (i.e. low friction) movement of filament through rollers (col. 139).
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ball bearings to the wheels/rollers of BS and SHARMA with a reasonable expectation of success.

Prior Art
The following prior art is pertinent: US 20170312987; US 20190055104; US 20190030818; US 20170326802; US 20200016840; US 20210162664; US 10173409; US 20190030818; US 20180043628; US 20190022725; US 20160144565; US 20170136707; US 20180111306; WO 2018022147; US 20180236713; US 20180250882; US 20190022934; US 10254499; US 11077607; US 20190001577; US 10093061; US 10442179; US 20200086574; KR102039491B1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743